      Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 1 of 16




 1   JAMES G. TOUHEY, JR.
     Director, Torts Branch
 2   PHILIP D. MACWILLIAMS
     Trial Attorney
 3
     D.C. Bar No. 482883
 4   THEODORE W. ATKINSON
     Trial Attorney
 5   D.C. Bar No. 458963
 6   E-mail: phil.macwilliams@usdoj.gov
     U.S. Department of Justice
 7   Civil Division, Torts Branch
     Benjamin Franklin Station, P.O. Box 888
 8
     Washington, DC 20044
 9   Telephone: (202) 616-4285
     Attorneys for the United States of America
10
11                        IN THE UNITED STATES DISTRICT COURT
12                               FOR THE DISTRICT OF ARIZONA
13
     C.M., on her own behalf and on behalf of              Case no. 2:19-CV-05217-SRB
14   her minor child, B.M.; L.G., on her own
     behalf and on behalf of her minor child,          MOTION FOR CERTIFICATION OF
15   B.G.; M.R., on her own behalf and on
     behalf of her minor child, J.R.; O.A. on her        THIS COURT’S ORDER DATED
16   own behalf and on behalf of her minor                MARCH 30, 2020 (ECF No. 31)
     child, L.A.; and V.C., on her own behalf           PURSUANT TO 28 U.S.C. § 1292(b)
17   and on behalf of her minor child, G.A.,
18                 Plaintiffs,
19          v.
20   United States of America,
21                  Defendant.
22
           Defendant United States of America moves this Court to certify its Order dated
23
24   March 30, 2020 (ECF No. 31), for interlocutory appeal. The grounds for this motion are
25   set forth in the below memorandum in support. 1
26
           1
27           Counsel for the United States conferred with counsel for Plaintiffs, who do not
     consent to the relief sought herein.
28
      Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 2 of 16




 1                                       INTRODUCTION

 2          Because of this Court’s thorough familiarity with the factual allegations and the
 3
     relevant statutory background, that information is not recounted fully herein. 2 Briefly,
 4
     Plaintiffs – five adult female aliens suing on behalf of themselves and their respective
 5
 6   alien children – illegally crossed the border between ports of entry into the United States

 7   in Arizona with their children in May 2018. They did so at a time when the Department
 8
     of Homeland Security (“DHS”) had been directed by the President of the United States to
 9
     exercise its federal statutory authority to detain aliens during the pendency of their
10
11   immigration proceedings, and after the Attorney General had directed federal prosecutors

12   to adopt a “zero-tolerance” policy for immigration offenses referred for prosecution
13
     under 8 U.S.C. § 1325(a) as well as other criminal immigration statutes. Plaintiffs were
14
     amenable to prosecution under 8 U.S.C. § 1325(a) and were detained pending decisions
15
16   regarding criminal prosecutions. Plaintiffs subsequently were detained by U.S.

17   Immigration and Customs Enforcement (“ICE”) in secure adult detention facilities
18
     pending decisions regarding criminal prosecution and pending removal proceedings. As
19
     a result, Plaintiffs’ minor children were determined to be “unaccompanied alien children”
20
21   (“UACs”) pursuant to 6 U.S.C. § 279(g)(2), and were placed in the care and custody of

22   the Office of Refugee Resettlement (“ORR”), a component of the U.S. Department of
23   Health and Human Services (“HHS”) pursuant to the Trafficking Victims Protection
24
25
26
27          2
            The United States’ motion to dismiss fully sets forth the background and legal
     framework. ECF No. 18 (“MTD”) at 2-9.
28
                                                   2
      Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 3 of 16




 1   Reauthorization Act of 2008 (“TVPRA”), 8 U.S.C. § 1232(b)(3). After being separated

 2   for approximately two months, the mothers and children were reunified and released.
 3
            Plaintiffs brought this action under the Federal Tort Claims Act (“FTCA”)
 4
     asserting state-law claims for intentional infliction of emotional distress (“IIED”) and
 5
 6   negligence arising out of the separation of each mother from her child. ECF No. 1

 7   (“Compl.”). The United States filed a motion to dismiss pursuant to Fed. R. Civ. P.
 8
     12(b)(1), asserting a lack of subject matter jurisdiction because Plaintiffs’ claims are
 9
     barred by the FTCA’s due care and discretionary function exceptions, 28 U.S.C.
10
11   § 2680(a), and Plaintiffs failed to allege claims for which a private person could be held

12   liable under applicable state law. 28 U.S.C. §§ 1346(b)(1), 2674. ECF No. 18. Plaintiffs
13
     filed an opposition to the motion to dismiss, ECF No. 19 (“Opp.”), and the United States
14
     filed a reply. ECF No. 25 (“Reply”). On March 30, 2020, the district court denied the
15
16   United States’ motion to dismiss. ECF No. 31 (“Order”).

17          The court held that the due care exception was inapplicable because “[t]he United
18
     States cites no statute or regulation mandating the separation of Plaintiffs upon their entry
19
     into the country,” and “[i]t cites no statute or regulation requiring the detention of
20
21   individuals who are ‘amenable to prosecution’ in facilities different from those who are

22   not ‘amenable to prosecution.’” Order at 5-6. Moreover, the court determined that
23   “family separation was established by executive policy – not by a statute or regulation –
24
     which is not covered by the due care exception.” Order at 5-6. Finally, the court stated
25
26   that “the United States fails to explain how a parent who is merely ‘amenable’ to

27
28
                                                   3
      Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 4 of 16




 1   prosecution – but has not been charged with a crime – is, for that reason, unavailable to

 2   care for her child.” Id. at 6 n.4.
 3
            The court also found that the discretionary function exception was inapplicable
 4
     because Plaintiffs plausibly alleged the family separations violated their substantive due
 5
 6   process rights under the Constitution. Order at 7 (citing Ms. L. v. U.S. Immigration and

 7   Customs Enf’t, 310 F. Supp. 3d 1133, 1144–46 (S.D. Cal. 2018)). Regarding the
 8
     government’s failure to keep Plaintiffs apprised of the whereabouts of their children, its
 9
     failure to facilitate more communications between parent and child, and the government’s
10
11   tracking capabilities, the district court declined to separately address whether claims

12   based upon these allegations are barred by the exception. Id. at 7. 3
13
            The United States respectfully submits that the court’s Order should be certified
14
     for interlocutory appeal because it involves “controlling question[s] of law as to which
15
16   there is substantial ground for difference of opinion,” and resolving these questions on an

17   immediate appeal “may materially advance the ultimate termination of the litigation.” 28
18
     U.S.C. § 1292(b). While the court of appeals “may address any issue fairly included
19
     within the certified order because it is the order that is appealable, and not the controlling
20
21   question identified by the district court[,]” Rivera v. NIBCO, Inc., 364 F.3d 1057, 1063

22
23
24
            3
               The district court also held that “Plaintiffs have demonstrated a private analogue
25   in like circumstances.” Order at 4. The court did not address the United States’
     argument that Plaintiffs have not stated an actionable claim under Arizona law because
26
     their harms were a direct consequence of their illegal entry and subsequent lawful
27   detention. MTD at 23-24 (citing Muscat by Berman v. Creative Innervisions LLC, 244
     Ariz. 194, 199 (2017)); Reply at 14.
28
                                                   4
      Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 5 of 16




 1   (9th Cir. 2004), the United States requests this court identify only the following questions

 2   in its certification order:
 3
        (1) Whether the FTCA’s due care exception bars Plaintiffs’ claims; and
 4
        (2) Whether the FTCA’s discretionary function exception bars Plaintiffs’ claims.
 5
 6                                           ARGUMENT

 7          Under 28 U.S.C. § 1292(b), interlocutory review of an otherwise non-appealable
 8
     order is available when the district court certifies that the order “involves a controlling
 9
     question of law as to which there is substantial ground for difference of opinion and that
10
11   an immediate appeal from the order may materially advance the ultimate termination of

12   the litigation.” If the district court agrees to certify the order, the court of appeals may, in
13
     its discretion, allow an interlocutory appeal of an otherwise unappealable order. This is a
14
     paradigmatic case suitable for interlocutory review. The United States asserted threshold
15
16   jurisdictional defenses that raise pure questions of law. If one of the defenses were

17   accepted, it would bring a complete resolution to this litigation and advance the ultimate
18
     termination of other actions arising out of similar separations.
19
     I. The Order Involves Controlling Questions of Law
20
21          When the FTCA’s due care or discretionary function exceptions apply, the United

22   States has not waived sovereign immunity and the court lacks subject matter jurisdiction
23   over the claims. See GATX/Airlog Co. v. United States, 286 F.3d 1168, 1173 (9th Cir.
24
     2002) (citations omitted). Whether Plaintiffs’ claims are barred by these exceptions are
25
26   controlling questions of law that are dispositive in this suit. See Omni MedSci, Inc. v.

27   Apple Inc., 2020 WL 759514, *1 (N.D. Cal. Feb. 14, 2020) (“Standing and subject-matter
28
                                                    5
      Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 6 of 16




 1   jurisdiction are controlling issues of law.”); In re Nat’l Found. for Housing, 2011 WL

 2   320979, *4 (C.D. Cal Jan. 27, 2011) (“[S]ubject matter jurisdiction is a controlling issue
 3
     of law.”).
 4
     II. There is Substantial Ground for Difference of Opinion
 5
 6          “A substantial ground for difference of opinion exists where reasonable jurists

 7   might disagree on an issue’s resolution.” Reese v. BP Exploration (Alaska) Inc., 643
 8
     F.3d 681, 688 (9th Cir. 2011) (emphasis added). “Stated another way, when novel legal
 9
     issues are presented, on which fair-minded jurists might reach contradictory conclusions,
10
11   a novel issue may be certified for interlocutory appeal without first awaiting development

12   of contradictory precedent.” Id.; Couch v. Telescope, Inc., 611 F.3d 629, 633 (9th Cir.
13
     2010) (“Courts traditionally will find that a substantial ground for difference of opinion
14
     exists where the circuits are in dispute on the question and the court of appeals of the
15
16   circuit has not spoken on the point, if complicated questions arise under foreign law, or if

17   novel and difficult questions of first impression are presented.”) (citation and internal
18
     quotation marks omitted). The Supreme Court has explained that “district courts should
19
     not hesitate to certify an interlocutory appeal” when a decision “involves a new legal
20
21   question or is of special consequence.” Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100,

22   111 (2009).
23          As discussed below, contradictory precedent already exists with respect to
24
     application of the due care and discretionary function exceptions. The Ninth Circuit has
25
26   not addressed what is required to trigger the due care exception. Moreover, the courts of

27   appeals disagree regarding whether and when the discretionary function exception can
28
                                                   6
      Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 7 of 16




 1   apply to discretionary conduct that violates the Constitution. Relatedly, this action

 2   involves the consequential legal question of whether a constitutional right to family
 3
     integrity in the context of immigration detention was “clearly established” and whether
 4
     there was a specific constitutional prohibition of family separations in such context.
 5
 6   Thus, substantial ground for difference of opinion exists as to the controlling questions of

 7   law.
 8
            A. The Due Care Exception
 9
            The Ninth Circuit has not addressed the level of statutory specificity required to
10
11   trigger the due care exception, and it is by no means clear that it would adopt the Fourth

12   Circuit’s standard set forth in Welch v. United States, 409 F.3d 646 (4th Cir. 2005). 4 The
13
     Ninth Circuit in Borquez v. United States, 773 F.2d 1050 (9th Cir. 1987), did not
14
     articulate a standard, but found that the due care exception barred a suit where a statute
15
16   authorized – but did not require – the government to transfer responsibility for a dam to a

17   private corporation. Borquez, 773 F.2d. at 1053. Decisions from other circuits are also
18
     arguably inconsistent with a standard that would require the government to identify a
19
     specific, mandatory duty before the due care exception can apply. See Hydrogen Tech.
20
21   Corp. v. United States, 831 F.2d 1155, 1163 (1st Cir. 1987), cert. denied, 486 U.S. 1022

22   (1988) (citing 28 U.S.C. § 533, which authorizes the Attorney General to appoint
23   officials “to detect and prosecute crimes against the United States”); Porter v. United
24
25
26          4
              Under that standard, a court will first “determine whether the statute or
     regulation in question specifically proscribes a course of action for an officer to follow.”
27   Id. at 652. Second, “if a specific action is mandated,” the court will “inquire as to
     whether the officer exercised due care in following the dictates of that statute or
28   regulation.” Id.
                                                    7
      Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 8 of 16




 1   States, 473 F.2d 1329, 1332 (5th Cir. 1973) (holding that due care exception applied

 2   absent any proof or allegation that damage to documents was due to negligence rather
 3
     than the result of agents of FBI carrying out their appointed functions). And notably the
 4
     text of the due care exception itself suggests that the Welch standard is too demanding:
 5
 6   section 2680(a) refers to conduct “in the execution of a statute or regulation,” not conduct

 7   “required by a statute or regulation.”
 8
            This court distinguished Borquez because the statute at issue therein “explicitly
 9
     and specifically authorized” the agency to transfer responsibility for the dam, but here
10
11   there is no statute “explicitly authorizing the government to detain parents and children in

12   separate facilities before it has charged either with a crime.” Order at 5. However,
13
     reasonable minds could differ as to whether that is the relevant inquiry here. The Ninth
14
     Circuit could conclude that the relevant inquiry is whether federal statute authorized the
15
16   referral of Plaintiffs for criminal prosecution and authorized the transfer of their children

17   to HHS custody. Under this inquiry, the government acted pursuant to its statutory
18
     authority in 8 U.S.C. § 1325(a) to refer Plaintiffs for prosecution and pursuant to the
19
     statutory requirement in 8 U.S.C. § 1232(b)(3) to transfer their children to HHS once the
20
21   minors were determined to be UACs. One could find that under that inquiry, this case

22   fits within the Ninth Circuit’s holding in Borquez.
23          Additionally, the Ninth Circuit has construed 8 U.S.C. § 1231(g) as expressly
24
     authorizing the Attorney General to decide in which facilities to detain aliens. 8 U.S.C.
25
26   § 1231(g)(1) (“[t]he Attorney General shall arrange for appropriate places of detention

27   for aliens detained pending removal or a decision on removal.”); Cmtte. of Cent. Am.
28
                                                   8
      Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 9 of 16




 1   Refugees v. I.N.S., 795 F.2d 1434, 1440 (9th Cir. 1986) (“Congress has placed the

 2   responsibility of determining where aliens are detained within the discretion of the
 3
     Attorney General.”). Thus, section 1231(g) confers authority on the Attorney General to
 4
     detain adults in secure adult facilities, which necessarily results in the separation of
 5
 6   family units given the prohibition on detaining children in such facilities. MTD at 5-6;

 7   Reply at 7-8. Like the Secretary of the Interior in Borquez, who was “explicitly and
 8
     specifically authorized” to decide whether to transfer responsibility to a particular water
 9
     users’ association, the Attorney General is “explicitly and specifically authorized” to
10
11   decide in which detention facilities to place aliens. The Ninth Circuit might reasonably

12   conclude that the due care exception bars challenges to the government’s decisions
13
     regarding placement of aliens pending removal or decision on removal, including the
14
     decision to detain parents and their children in separate facilities.
15
16          Finally, even if the Ninth Circuit were to adopt the test set forth in Welch, it may

17   reasonably conclude the challenged action here meets that test. Pursuant to the Welch
18
     test, the court found the due care exception inapplicable because “the United States cites
19
     no statute or regulation mandating the separation of Plaintiffs upon their entry into the
20
21   country,” Order at 5, and “no statute or regulation requiring the detention of individuals

22   who are ‘amenable to prosecution’ in facilities different from those who are not
23   ‘amenable to prosecution.’” Id. at 6. But at least one Circuit has recognized the due care
24
     exception turns on whether the challenged government action was taken pursuant to a
25
26   statute or regulation, not whether the particular harm was mandated. See Dupree v.

27   United States, 247 F.2d 819, 824 (3d Cir. 1957) (“Where government employees act
28
                                                    9
     Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 10 of 16




 1   pursuant to and in furtherance of regulations, resulting harm is not compensable under

 2   the act[.]”) (emphasis added) (citations omitted). Moreover, execution of the TVPRA did
 3
     require DHS to transfer Plaintiffs’ children to HHS custody once they were determined
 4
     to be UACs, 6 U.S.C. § 279(g). 8 U.S.C. § 1232(b)(3). The court questioned “how a
 5
 6   parent who is merely ‘amenable’ to prosecution – but has not been charged with a crime

 7   – is, for that reason, unavailable to care for her child.” Order at 6, n.4. However, at the
 8
     time of the separations, the government reasonably determined that parents who are
 9
     detained in a secure facility pursuant to federal immigration law or in anticipation of
10
11   prosecution are not “available to provide care and physical custody” over their children.

12   The Ninth Circuit may well agree with this determination or, at the very least, that an
13
     agency’s interpretation of a federal statute cannot be challenged in the context of a
14
     section 2680(a) defense. See Baie v. Sec’y of Defense, 784 F.2d 1375, 1376-77 (9th Cir.),
15
16   cert. denied, 479 U.S. 823 (1986) (the agency’s “interpretation of the statute is a plainly

17   discretionary administrative act the ‘nature and quality’ of which Congress intended to
18
     shield from liability under the FTCA.”).
19
            B. The Discretionary Function Exception
20
21          Decisions regarding whether and where to detain aliens during the pendency of

22   their removal proceedings undoubtedly involves the broad exercise of discretion. Supra,
23   citing 8 U.S.C. § 1231(g)(1); Cmtte. of Cent. Am. Refugees,795 F.2d at 1440. Likewise,
24
     decisions regarding where to house alien minors is committed to HHS’s discretion. 8
25
26   U.S.C. § 1232(c)(2)(A) (ORR must place unaccompanied alien children “in the least

27   restrictive setting that is in the best interest of the child.”). Thus, insofar as the court held
28
                                                    10
     Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 11 of 16




 1   that the separation of Plaintiffs from their children resulted not from the execution of

 2   federal statutes but from the exercise of discretion regarding the placement of aliens
 3
     pending their removal proceedings, the Ninth Circuit could reasonably conclude that such
 4
     discretion is shielded by the discretionary function exception.
 5
 6             The court held that Plaintiffs plausibly alleged that the separations violated their

 7   constitutional rights and thus were not shielded by the discretionary function exception.
 8
     Order at 7 (citing Nurse v. United States, 226 F.3d 996 (9th Cir. 2000)). However, Ninth
 9
     Circuit precedent does not foreclose application of the discretionary function exception
10
11   here, and reasonable minds could differ on the question of whether and when a

12   constitutional violation precludes application of the discretionary function exception.
13
               The Ninth Circuit has held that “the Constitution can limit the discretion of federal
14
     officials such that the FTCA’s discretionary function exception will not apply.” Nurse,
15
16   226 F.3d at 1002 n.2 (emphasis added). 5 But the Ninth Circuit has expressly left open the

17   question whether a constitutional command must, like the dictate of a statute or
18
     regulation, be clearly established and specifically prescribe (or proscribe) a course of
19
     action:
20
21             In reaching this conclusion, we do not make any decision regarding the level
               of specificity with which a constitutional proscription must be articulated in
22             order to remove the discretion of a federal actor. We hold only that the
               Constitution can limit the discretion of federal officials such that the FTCA’s
23             discretionary function exception will not apply.
24
25
26             5
             At least one Circuit has held that discretionary conduct alleged to be
     unconstitutional nevertheless may fall within the discretionary function exception. See
27   Linder v. United States, 937 F.3d 1087, 1091 (7th Cir. 2019), petition for certiorari
     pending, S. Ct. No. 19-1082.
28
                                                     11
     Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 12 of 16




 1   Id.; see also Fazaga v. Fed. Bureau of Investigation, 916 F.3d 1202, 1251 (9th Cir. 2019)

 2   (“[I]f the district court instead determines that Defendants did violate a nondiscretionary
 3
     federal constitutional . . . directive, the FTCA claims may be able to proceed to that
 4
     degree.”) (emphasis added). 6
 5
 6          It is significant that Plaintiffs alleged a substantive due process violation, which

 7   turns on whether the particular conduct at issue “shocks the conscience,” a standard
 8
     “which is not subject to a rigid list of established elements.” Ms. L., 310 F. Supp. 3d at
 9
     1142-43 (citing County of Sacramento v. Lewis, 523 U.S. 833, 850 (1998)). “On the
10
11   contrary, an investigation into substantive due process involves an appraisal of the

12   totality of the circumstances rather than a formalistic examination of fixed elements[.]”
13
     Id. (quoting Armstrong v. Squadrito, 152 F.3d 564, 570 (7th Cir. 1998)). Thus,
14
     reasonable minds could differ as to the level of specificity required of a constitutional
15
16   provision to preclude application of the discretionary function exception, and whether the

17   right to substantive due process contained in the Fifth Amendment provides the requisite
18
     level of specificity. 7
19
            Furthermore, the Ninth Circuit could reasonably hold that only a “clearly
20
21   established” constitutional directive that removes all choice as to a course of conduct

22   could render the discretionary function exception inapplicable. The Supreme Court has
23
24
            6
              See also Garza v. United States, 161 F. App’x 341, 343 (5th Cir. 2005) (holding
25   that the Eighth Amendment’s prohibition against cruel and unusual punishment did not
     define a course of action “specific enough to render the discretionary function exception
26   inapplicable”).
27          7
             Furthermore, the Ninth Circuit has yet to address whether the discretionary
     function exception applies to alleged violations of the Fifth Amendment’s substantive
28   due process rights, as neither Nurse nor Fazaga involved allegations of such violations.
                                                  12
     Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 13 of 16




 1   long recognized that conduct may be discretionary even if it is later determined to have

 2   violated the Constitution. The common law doctrine of official immunity thus applies to
 3
     the exercise of “discretionary functions” even when conduct violates the Constitution, as
 4
     long as the constitutional right was not defined sufficiently so that the official should
 5
 6   have known the act was prohibited. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)

 7   (“[G]overnment officials performing discretionary functions generally are shielded from
 8
     liability for civil damages insofar as their conduct does not violate clearly established
 9
     statutory or constitutional rights of which a reasonable person would have known.”);
10
11   Castro v. United States, 560 F.3d 381, 394 (5th Cir. 2009) (Smith, J., dissenting) (it

12   would “turn[] Bivens on its head” to conclude that “the United States may be liable for
13
     conduct even where its officers cannot be”), 608 F.3d 266 (5th Cir. 2010) (en banc)
14
     (panel opinion vacated and district court decision affirmed), cert denied, 562 U.S. 1168
15
16   (2011). Whether the United States can apply a “qualified immunity”-like approach to the

17   discretionary function exception has yet to be squarely addressed and decided by the
18
     courts of appeals. See, e.g., Loumiet v. United States, 828 F.3d 935, 946 (D.C. Cir. 2016)
19
     (“[L]eav[ing] for another day the question whether the FTCA immunizes exercises of
20
21   policy discretion in violation of constitutional constraints that are not already clear.”).

22          Under that standard, the Ninth Circuit could reasonably find that, at the time of the
23   relevant conduct, it was not “clearly established” that parents had a constitutional right to
24
     remain with their children in immigration detention. Indeed, prior to the separations at
25
26   issue here, the Fourth Circuit held that no such constitutional right exists. See Reyna as

27   next friend of J.F.G. v Hott, 921 F.3d 204, 210-11 (4th Cir. 2019) (rejecting challenge by
28
                                                   13
     Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 14 of 16




 1   two aliens who were arrested and detained under 8 U.S.C. § 1226(a) pending removal,

 2   holding that decisions regarding the right to family integrity “hardly support the asserted
 3
     right to be detained in the same state as one’s children, the right to be visited by children
 4
     while in detention, or a general right to ‘family unity’ in the context of detention.”). And
 5
 6   one district court observed that such right was not “clearly established.” See United

 7   States v. Dominguez-Portillo, 2018 WL 315759, *6 (W.D. Tex. Jan. 5, 2018) (addressing
 8
     parental rights of detained adult alien and noting “lack of clearly established parental
 9
     rights in these circumstances and under case law.”).
10
11   III. Immediate Appeal Will Materially Advance the Ultimate Termination of
     Litigation
12
            “[N]either § 1292(b)’s literal text nor controlling precedent requires that
13
14   interlocutory appeal have a final, dispositive effect on the litigation, only that it ‘may
15   materially advance’ the litigation.” Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681,
16
     688 (9th Cir. 2011) (emphasis added). These controlling questions of law also are at
17
     issue in A.P.F. v. United States, No. 2:20-cv-00065, and may govern resolution of
18
19   pending administrative claims arising out of the family separations if suits are brought on

20   those claims. 8 Thus, a ruling in the United States’ favor on interlocutory appeal would
21
     significantly advance the termination of those other claims as well. See In re Cement
22
23
24          8
              The A.P.F. plaintiffs’ motion to transfer their lawsuit pursuant to Local Rule 42.1
     was granted on April 14, 2020. ECF No. 35. In the transfer order, this court stated that
25   “arguments made by the United States for lack of subject matter jurisdiction are
     substantially identical to the arguments made in [C.M.],” and “both cases involve
26   substantially the same questions of law and would entail substantial duplication of labor
     if heard by different judges. Both cases also involve the enforcement of the same policy
27   of family separation by federal employees in Arizona in May 2018.” Id. at 2.
     Furthermore, there are over four hundred (400) pending administrative claims arising out
28   of the family separations, and many more still may be presented.
                                                  14
     Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 15 of 16




 1   Antitrust, 673 F.2d 1020, 1026 (9th Cir.1982) (en banc) (section 1292(b) certification to

 2   be used when “allowing an interlocutory appeal would avoid protracted and expensive
 3
     litigation.”); 16 Charles Alan Wright et al., Fed. Prac. and Proc. § 3931 (3d ed. 2008) (the
 4
     court should weigh, among other things, “[t]he difficulty and general importance of the
 5
 6   question presented” and “the significance of the gains from reversal.”).

 7                                         CONCLUSION
 8        For the foregoing reasons, this court should certify its Order dated March 30, 2020
 9
     (ECF No. 31), for interlocutory appeal.
10
11
12   Dated: May 29, 2020                       Respectfully Submitted,

13
14                                             JAMES G. TOUHEY, JR.
                                               Director, Torts Branch
15
                                               s/Phil MacWilliams
16                                             PHILIP D. MACWILLIAMS
17                                             Trial Attorney
                                               D.C. Bar No. 482883
18                                             THEODORE W. ATKINSON
                                               Trial Attorney
19
                                               D.C. Bar No. 458963
20                                             E-mail: phil.macwilliams@usdoj.gov
                                               U.S. Department of Justice
21                                             Civil Division, Torts Branch
22                                             Benjamin Franklin Station, P.O. Box 888
                                               Washington, DC 20044
23                                             Telephone: (202) 616-4285
24                                             Attorneys for the United States of America

25
26
27
28
                                                 15
     Case 2:19-cv-05217-SRB Document 40 Filed 05/29/20 Page 16 of 16




 1
                                CERTIFICATE OF SERVICE
 2         I hereby certify that on May 29, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6         Diana E. Reiter
           Arnold & Porter Kaye Scholer LLP
 7         250 West 55th Street
 8         New York, NY 10019
           David B. Rosenbaum
 9         OSBORN MALEDON, P.A.
           2929 North Central Avenue
10
           21st Floor
11         Phoenix, AZ 85012-2793

12   s/Phil MacWilliams
     PHILIP D. MACWILLIAMS
13   Attorney for United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                16
